DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/25/2022 has been entered.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 10/25/2022 is insufficient to overcome the rejection of Claims 19 and 20 based upon the Wang et al. and Boesch et al. references as set forth in the last Office action because:  it refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.  Particularly, in the declaration item 6 and associated footnote discuss the reason for providing the two-piece construction on the outer cup is to enable injection molding of additional features and it is not technically feasible using current plastic molding technology to modify the illuminated cup disclosed in the Wang publication to include curved sidewalls and prisms or to include additional structures such as screw holes for the LED module at the bottom of the outer container, since a one-piece outer container with curved sidewalls (i.e. one in which the diameter of the opening is smaller than a diameter of the body) corresponding to those of the claimed invention can only be produced by “blow molding” while the structures such as screw holes for mounting the LED module and/or prisms are conventionally required to be injection molded, and the unexpected solution of the present invention to mold the outer container in at least two pieces since it is not feasible using known molding techniques to form the outer container with curved side walls and to also include structures such as prisms or screw holes at the bottom of the cup.  However, Claim 19 does not recite prisms in the outer container, additional structures of screw holes for the LED module at the bottom of the outer container, the outer container is shaped such that the diameter of an opening is smaller than a diameter of a body of the outer container, and molding the outer container in two separate pieces.  Therefore, such declaration is not sufficient to overcome the rejection or rejections.

Claim Objections
Claims 19, 20, and 21 are objected to because of the following informalities:  
Claim 19 line 17 “the outer container includes an upper part and a lower part, and” should be --and--  since the limitation recited on this line is already recited in full in Claim 19 line 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0240962) in view of Boesch et al. (US 2005/0207141).
With regards to Claim 19, Wang et al. discloses a light-up beverage container (see paragraph 5), comprising: an outer container [2] including an interior space configured to hold a beverage (see paragraphs 16 and 19 and Figure 1); an inner container [1] positioned within the outer container [2] (see paragraph 16 and Figure 1); and at least one LED [31] and that is fixed to a lower end of the outer container [2] (see paragraph 17 and Figures 1 and 3; the at least one LED [31] of light unit [3] is substantially fixed to a lower end of outer container [2]), wherein: the inner container [1] includes a plurality of refracting structures [12] for creating predetermined light effects and for directing light from the at least one LED [31] towards the outer container [2] (see paragraphs 15 and 19 and Figure 1), the outer container [2] includes an upper part and a lower part (see Figures 1 and 3; the outer container [2] extends to a height and substantially has a lower part and an upper part), the upper part and the lower part of the outer container together form a curved sidewall (see paragraph 16 and Figure 1), the refracting structures [12] are positioned to refract light traveling upwardly from the at least one LED [31] towards the curved sidewall of the outer container [2], in order to generate uniform lighting effects around the circumference of the outer container [2] (see paragraphs 16 and 19, and 23; due to the substantially uniform distribution of structures [12] about the inner container [1], the lighting effects generated around the circumference of the outer container [2] will be substantially uniform), the outer container [2] includes an upper part (comprising an upper half of outer container [2] nearest portion [20], see Figure 1) and a lower part (comprising a lower half of outer container [2] nearest portion [3], see Figures 1 and 3).
Wang et al. does not explicitly disclose the inner container and the outer container are made of molded plastic, and a curvature of the sidewall is apparent when viewed in a front, side, or rear elevation, or in a vertical cross-section, of the outer container. 
Boesch et al. teaches the inner container [100A] and the outer container [100B] are made of molded plastic (see paragraph 18 and Figure 2; the containers [100A] and [100B] are made of plastic and substantially molded), a curvature of the sidewall [130B] is apparent when viewed in a front, side, or rear elevation, or in a vertical cross-section, of the outer container [100B] (see paragraphs 9 and 18 and Figures 1 and 2; the wall of the inner container [100A] comprises structures [200] which are substantially straight along the wall of the inner container [100A], while the sidewall [130B] of the outer container [100B] substantially curves in an upper half thereof when viewed in the front, side, or rear elevation of Figure 1 and as seen in the vertical cross-section of Figure 2, the examiner notes that while the disclosure of Boesch et al. does not explicitly disclose such curvature, one of ordinary skill in the art would be able to appreciate from Figures 1 and 2 a curvature to the sidewall [130B] as deviating from the straight portions of inner container [100A] and substantially curving, thereby the disclosure of Boesch et al. substantially suggests or teaches to one of ordinary skill in the art an outer container having a curvature of the sidewall is apparent when viewed in a front, side, or rear elevation, or in a vertical cross-section, of the outer container).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify inner and outer container of Wang et al. to be made of molded plastic, and for the sidewall to include a curvature of the sidewall is apparent when viewed in a front, side, or rear elevation, or in a vertical cross-section, of the outer container, as taught by Boesch et al. One would have been motivated to do so in order to provide a desired shape and allow for such container to be held by kids and during sports (see Boesch et al. paragraph 2).

With regards to Claim 21, Wang et al. and Boesch et al. disclose the light-up beverage container as discussed above with regards to Claim 19. 
Wang et al. does not disclose the upper part and the lower part are made of materials having different colors.
However, Wang et al. does disclose utilizing structures [22] to create a lighting effect (see Wang et al. paragraph 16), and which may be colored (see Wang et al. Claim 3). Therefore, one of ordinary skill in the art would be able to utilize materials of the upper part and lower part having different colors in order to provide a multi-colored lighting effect, since the courts have stated that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of the upper part and lower part of Wang al. to include different colors. One would have been motivated to do so in order to provide a multi-colored lighting effect.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0240962) as modified by Boesch et al. (US 2005/0207141), further in view of Urban (WO 2006117367; please see attached copy for reference to pages).
With regards to Claim 20, Wang et al. and Boesch et al. disclose the light-up beverage container as discussed above with regards to Claim 19. 
Wang et al. does not disclose an interface between the upper part and lower part has a zigzag shape, and includes respective lower and upper surfaces that are step-shaped when viewed in cross-section to facilitate alignment of the upper and lower parts and enhance the appearance of the outer container as a single piece.
Urban teaches an interface between the upper part [A] and lower part [D] has a zigzag shape (see Figure 1), and includes respective lower and upper surfaces that are shaped when viewed in cross-section to facilitate alignment of the upper and lower parts and enhance the appearance of the outer container as a single piece (see bottom of page 3 and top of page 4 and Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper part and lower part of Wang et al. to include an interface between the upper part and lower part has a zigzag shape, and includes respective lower and upper surfaces that are shaped when viewed in cross- section to facilitate alignment of the upper and lower parts and enhance the appearance of the outer container as a single piece as taught by Urban. One would have been motivated to do so in order to guide a joining of the upper part and lower part to allow for replacement of portions of the container (see Urban top half of page 4). 
Urban does not explicitly disclose the respective lower and upper surfaces that are step-shaped when viewed in cross-section. However, Urban does disclose a zig- zag shape of the lower and upper surfaces such that they mate in order to guide a fitting of the upper and lower parts together in order to join the portions of the container to allow of a replacement of portions of the container (see bottom of page 3 and top half of page 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer container of Wang et al. and Urban to include the respective lower and upper surfaces that are step-shaped when viewed in cross-section. One would have been motivated to do so in order to the portions of the container to allow of a replacement of portions of the container (see Urban bottom of page 3 and top half of page 4).


Allowable Subject Matter
Claims 1-17 are allowed.
For the examiner’s statement of reason for allowance regarding Claim 7 and claims depending therefrom, please see the Office Action mailed 11/29/2021. 
For the examiner’s statement of reason for allowance regarding Claim 1 and claims depending therefrom, please see the Office Action mailed 4/27/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that Claim 19 is amended to recite that the outer container is a molded outer container and that it includes two discrete parts that together form an outer container with a curved sidewall, the examiner notes that Claim 19 line 10-13 recite the limitations “the inner container and the outer container are made of molded plastic, the outer container includes an upper part and a lower part, the upper part and the lower part of the outer container together form a curved sidewall”.  Therefore, the outer container including two discrete parts is not recited in the claim.  Furthermore, the applicant’s argument that the technical problem is solved by forming of the outer container of discrete upper and lower parts is that it is not feasible with current technology to make a one-piece molded outer container with both a curved sidewall that extends along upper and lower sections of the outer container and additional molded features such as the LED module structures such as molded-in screw holes and molding the container in two pieces includes limitations not found in the claim since Claim 19 does not recite the limitations of at least the additional molded features and molding the container in two pieces.  Additionally, the applicant’s arguments that one-piece cup with curved sidewalls of the type illustrated in Figure 1 of the present application cannot be made by injection molding because the narrower opening of the container with curved sidewalls prevent the container from being removed from the injection mold and therefore additional features such as screw holes, light diffusing prisms, or any other molded-in structures at the bottom of the container are also not recited in the claim.  The examiner further notes the applicant’s discussion regarding the first and second pieces molded in two discrete pieces with a zigzag interface near the widest part of the mold additionally includes features not recited in Claim 19, particularly the upper part and lower part of the outer container being molded in two separate pieces each having a widest part with the zigzag pattern that are then joined together to form an overall curved sidewall as seen from the side view as shown in the Remarks on page 3.  Therefore, it appears the applicant is arguing limitations not recited in the claim.  The applicant is advised that should the applicant determine such features are integral to the inventive concept of the present invention, language defining such features should be explicitly included in the language of Claim 19.
With regards to the applicant’s argument that the curved sidewalls of the invention of Wang et al. are incompatible with injection molding, the examiner notes that Claim 19 includes only broad recitation and limitation of the curved sidewalls.  As seen in Figures 1 and 3 of Wang et al., the sidewall of the outer container extends to form a substantially circular shape when viewed from above.  Should the applicant intend a different shape of the curvature of the sidewall, recitations clearly defining the shape of the curvature of the sidewall should be included in the claim language.
With regards to the applicant’s argument that the outer container of Boesch is not analogous to the outer container of Wang because the outer container of Wang has molded-in features to accommodate the LED module at the base while the outer container of Boesch is a simple one-piece structure without additional features requiring such container to be injection molded, and it is not possible for a user to change the batteries in the invention of Boesch, the examiner notes that the ability to change the batteries is not recited in the claim language, and that the Boesch reference has not been utilized to teach the interchangeability of the batteries.  While the applicant argues that the present invention utilizes screws and screw holes at the bottom of the outer container to replace the batteries requiring additional LED mounting features be molded into the outer container, the examiner again notes that such features have not been included in the language of Claim 19.  Should the applicant determine such features are integral to the inventive concept of the present invention, language clearly defining such features should be included in the claim language of Claim 19.
With regards to the applicant’s argument that the Urban publication fails to disclose a beverage container in which an outer container has two sections made of different materials and a zigzag interface between the sections, the zigzag interface including respective lower and upper surfaces that are step-shaped when viewed in cross-section as recited in Claim 20 because Urban discloses a beverage dispenser with a single-walled container on a pedestal, the examiner notes that Urban, as discussed above in the rejection of Claim 20, discloses an outermost container of the beverage container includes an upper part and a lower part connected at a zig-zag interface.  Should the applicant determine that the upper and lower parts of the present invention are distinguished from those of at least the Urban reference, language clearly defining the upper and lower part of the outer container should be included in the claim.
The examiner further comments that the claims are product claims and that including limitations defining the formation of the product should be carefully considered since product-by-process limitations are not inherently given patentable weight in product claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Primary Examiner, Art Unit 2875